DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,4,5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 4 and 7 recites the limitations “of folded or interfolded paper sheets,” in line 1.  In the limitations above, it is unclear as to whether the applicant is reciting a “folded” sheet or “interfolded” sheet. The folded and interfolded sheets have two separate meanings, the limitations as recited are indefinite for failing to particularly point out and distinctly claim the subject matter of the inventor.  Appropriate clarification is required.  It is generally understood and broadly construed to mean the sheets are folded.

Claim 5 recites the limitations “Wherein said dispenser is configured for containing and enabling the collection the pile of said sheets,” in line 3-4.  It is unclear as to what is meant by the claimed limitations.  Appropriate clarification is required.  It is generally understood and broadly construed to mean the sheets are stored in the dispenser.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3,5,7 and 9 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Flaig (US 5,996,797).

Referring to claims 1,5 and 7.  Flaig discloses a dispenser (30; Figure 2) for dispensing sheets from 
a pile (74; Figure 7) of folded or interfolded paper sheets (construed as folded sheets; Figure 9) for the-use in cooking and/or food fields applications (towelette sheets 74 can be used in cooking applications wherein articles or surfaces require cleaning), comprising:

wherein said length (long side of sheet 74 as seen in Figure 7) of said sheet (74) is comprised in a range from 20 cm and 42 cm (Flaig discloses dispensing sheets comprising lengths in the range of 10-40 cm; 15-30 cm and 18-24 cm; Col. 2 lines 34-36; which is in the range of 20-42 cm as claimed)
and the width (short side of sheet 74 as seen in Figure 7) is comprised in a range from 25 cm to 40 cm (Flaig discloses dispensing sheets comprising widths in the range of 8-30 cm and 10-25 cm; Col. 2 lines 36-38; which is in the range of 25-42 cm as claimed).

Referring to claim 2.  Flaig discloses a dispenser (30; Figure 2) for dispensing sheets wherein said length (long side of sheet 74 as seen in Figure 7) of said sheet is comprised in a range from 28 cm and 42 cm (Flaig discloses dispensing sheets comprising lengths in the range of 10-40 cm and 15-30 cm; Col. 2 lines 34-36; which is in the range of 28-42 cm as claimed)
and the width (short side of sheet 74 as seen in Figure 7) is comprised in a range from 25 cm and 35 cm (Flaig discloses dispensing sheets comprising widths in the range of 8-30 cm and 10-25 cm; Col. 2 lines 36-38; which is in the range of 25-35 cm as claimed).

Referring to claims 3 and 9.  Flaig discloses a dispenser (30; Figure 2) for dispensing sheets wherein the length (long side of sheet 74 as seen in Figure 7) of said sheet (74) is 30 cm (Flaig discloses dispensing sheets comprising lengths in the range of 10-40 cm and 15-30 cm; Col. 2 lines 34-36; which comprises 30 cm as claimed)
and the width (short side of sheet 74 as seen in Figure 7) of said sheet is 25 cm (Flaig discloses dispensing sheets comprising widths in the range of 8-30 cm and 10-25 cm; Col. 2 lines 36-38; which comprises 25 cm as claimed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Flaig (US 5,996,797) in view of Dodge (US 6,070,756).

Referring to claims 4 and 8.  Flaig discloses a dispenser (30; Figure 2) for dispensing sheets wherein the sheets are configured in a Z shaped formation.
Flaig does not disclose wherein said sheets are folded or interfolded paper sheets of said pile are V-folded.


It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Flaig to include the folded or interfolded paper sheets of said pile as being V-folded a taught by Dodge because a V-folded sheet configuration can be more easily manufactured and consuming a fewer number of steps for the production of the sheets.


Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Flaig (US 5,996,797) in view of Lindsay (US 7,188,799).

Referring to claims 6 and 10.  Flaig discloses a dispenser (30; Figure 2) for dispensing sheets from a dispenser.
Flaig does not disclose the dispenser opening comprising an antimicrobial additive therearound.
	Lindsay discloses a wipes dispensing system (Figure 1) wherein said dispenser comprises an anti-bacterial agent added to the materials that are used to construct the components of the dispenser system (Col. 5 lines 13-20) thus said dispenser opening comprises an antimicrobial additive.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Flaig to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/RAKESH KUMAR/Primary Examiner, Art Unit 3651